Citation Nr: 1446381	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  09-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder. 

2.  Entitlement to service connection for allergic rhinitis and a retention cyst of the right maxillary sinus. 

3.  Entitlement to service connection for a psychiatric disorder. 

4.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1965. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied the benefits sought on appeal. 

In January 2011, the Board remanded the claims for further development.  The case has now been returned for appellate review.  

The issue of entitlement to service connection for headaches was also on appeal and remanded by the Board.  However, in a February 2012 rating decision, service connection for chronic headaches, mixed type, tensional, vasomotor, cervicogenic with migraine components, was granted.  As this was a full grant of the benefit sought on appeal, this matter is no longer in appellate status.  

In its prior remand, the Board referred the issues of entitlement to service connection for a disorder of the shoulders and throat, and entitlement to a total rating based on individual unemployability to the Agency of Original Jurisdiction (AOJ) for appropriate action.  While the issue of entitlement to a TDIU was adjudicated in a September 2013 rating decision, it does not appear that the remaining issues have been considered.  As such, the Board does not have jurisdiction over them and they are again referred to the AOJ for appropriate action.

As a final preliminary matter, the Board observes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims folder associated with the Veteran's claims that have also been considered in association with the Veteran's appeal.  With the exception of an August 2014 brief submitted by the Veteran's representative, the documents, including the September 2013 rating decision noted above, in Virtual VA are either duplicative or irrelevant to the issues on appeal.  The Veteran's VBMS record only contains the September 2013 rating decision at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, although the Board regrets the additional delay, a remand is necessary with respect to the issues on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Upon review of the claims file, the Board finds that all of the development directed by the Board in its prior remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Initially, the Board previously remanded the issues of service connection for allergic rhinitis, a psychiatric disorder and a stomach disorder to afford the Veteran appropriate VA examinations with etiological opinions.   The Veteran was subsequently afforded VA examinations, but for the reasons discussed below, these examinations cannot be considered adequate for appellate review.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, and in light of the additional evidence to be obtained, these issues must be returned to the AOJ for new VA examinations.  

With respect to the issue of a psychiatric disorder, the Veteran was afforded a VA mental disorders examination in May 2011.  The examiner opined that the Veteran's currently diagnosed depressive disorder was not causally related to the Veteran's military service or his service-connected conditions.  The examiner rationalized that the Veteran's current mental disorder developed following a job related physical problem in 1992 as observed by the medical evidence reported.  However, as discussed further below, it does not appear that all of the pertinent medical evidence was available to the examiner.  Moreover, unfortunately, the examiner's rationale does not support or even address the opinion that the Veteran's psychiatric disorder is not secondary to his service-connected disabilities as it primarily addresses whether the Veteran's psychiatric disorder is directly related to service.  Moreover, the VA examiner did not provide an opinion as to whether the Veteran had a psychiatric disorder that has been aggravated by his service-connected disabilities.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Significantly, as the Veteran was not service-connected yet for his headaches, the examiner did not consider whether the Veteran's psychiatric disability was related to his service-connected headache disability.  As such, another VA examination is necessary.

Likewise, the Veteran was afforded a VA examination in March 2011 to address his allergic rhinitis.  The examiner opined that the Veteran's allergic rhinitis and retention cyst were "both secondary to allergy cannot be ambient factor and not as a result of PT being in active duty."  Nevertheless, the examiner failed to provide a sufficient rationale for this opinion especially given the numerous instances of allergic rhinitis documented in the Veteran's service treatment records.  

Moreover, the Veteran was afforded another VA examination in April 2011 to address the etiology of his stomach disorder.  The examiner opined that the Veteran's stomach disorder was not likely related to military service because although there were two instances of acute gastroenteritis in service, there was no evidence of a chronic gastrointestinal condition and the Veteran was diagnosed with GERD in 2008, 40 years after his discharge from service.  However, the Veteran's representative asserted in its August 2014 brief that the Veteran's current stomach disorder was secondary to his now service-connected headache disability due to taking NSAIDS medications for many years to treat his headaches.  As such, an opinion is necessary to determine whether any stomach disorder is secondary to the service-connected headache disorder, to include any medications taken for this disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Further, the May 2011 VA psychiatric examination indicated that the Veteran had received private treatment from Dr. N.R. from 1994 until 2007.  Moreover, the claims file includes a July 2007 private opinion from a doctor at the Family and Geriatric Medicine Center of Rio Piedras, Inc., Specialists in Family Medicine.  However, clinical records from both of these facilities have not been obtained.  As these records are pertinent to the claim on appeal, the AOJ must take appropriate steps, including obtaining necessary authorizations from the Veteran, to obtain these records.  

Moreover, the VA examination reports all reference additional VA treatment records that have not been associated with the record.  Significantly, a September 2013 rating decision located on Virtual VA and VBMS reference VA treatment records dated to September 2013.  However, the most recent VA treatment records associated with the claims file date from March 2004.  Further, the September 2013 rating decision also indicated that the Veteran was afforded a VA respiratory examination in July 2012, which may be relevant to the current claim on appeal for allergic rhinitis.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from March 2004 to the present, to specifically include a July 2012 respiratory examination report.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

In the August 2014 brief, the Veteran's representative also asserted that the Veterans service treatment records were missing and/or incomplete given the lack of discharge examination in the file.  In light of the representative's assertion and given the need to remand for other matters, the AOJ should request from the appropriate records repository any additional service treatment as well as service personnel records from the Veteran.  

Lastly, the issue of whether new and material evidence has been received to reopen a claim for a cervical spine disability was previously remanded so that further notice could be sent in order to comply with the Veterans Claims Assistance Act of 2000 (VCAA) by apprising the Veteran of the requirements for both the underlying service connection claim and the definitions of new and material evidence pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  VCAA notice in compliance with Kent was sent to the Veteran in January 2011.  However, the AOJ failed to readjudicate this issue in the most recent February 2012 supplemental statement of the case as directed by the Board.  As such, this matter must be returned for compliance with the prior Board remand.  See Stegall, cited above. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Appropriate action should be taken, including contacting the Veteran and obtaining any necessary authorization, to obtain any treatment records from Dr. N.R and from the Family and Geriatric Medicine Center of Rio Piedras, Inc., Specialists in Family Medicine.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Appropriate action should be taken to obtain any additional service treatment records as well as service personnel records for the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(e).

3.  Obtain the Veteran's current and complete VA treatment records from March 2004 to the present, to specifically include a July 2012 VA respiratory examination report.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all records and/or responses received from each contacted entity have been associated with record, schedule the Veteran for a VA mental disorder examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder.  It is imperative that the paper claims file and electronic record be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  

(A)  The examiner should clearly identify all psychiatric disorders found to be present.  

(B) After reviewing the record and examining the Veteran, the examiner should offer an opinion as to the following for each diagnosed psychiatric disorder:

i) Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed acquired psychiatric disorder manifested in or is otherwise related to service.

ii) Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed acquired psychiatric disorder is proximately due to, or caused by, the Veteran's service-connected disabilities. 
   
iii)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed acquired psychiatric disorder has been aggravated by the Veteran's service-connected disabilities.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  

5.  After all records and/or responses received from each contacted entity have been associated with record, schedule the Veteran for a VA respiratory examination to determine the nature and etiology of any currently diagnosed respiratory disorder.  It is imperative that the paper claims file and electronic record be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  

The examiner should clearly identify all respiratory disorders found to be present.  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed respiratory disorder manifested in or is otherwise related to service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  When proffering this opinion, the examiner should specifically address the findings of allergic rhinitis in the Veteran's service treatment records.  

6.  After all records and/or responses received from each contacted entity have been associated with record, schedule the Veteran for a VA gastrointestinal examination to determine the nature and etiology of any currently diagnosed stomach disorder.  It is imperative that the paper claims file and electronic record be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  

(A)  The examiner should clearly identify all gastrointestinal/stomach disorders found to be present.  

(B) After reviewing the record and examining the Veteran, the examiner should offer an opinion as to the following for each diagnosed gastrointestinal/stomach:

i) Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed gastrointestinal/stomach disorder manifested in or is otherwise related to service.

ii) Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed gastrointestinal/stomach disorder is proximately due to, or caused by, the Veteran's service-connected disabilities, to include any medications taken for these disabilities. 
   
iii)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed gastrointestinal/stomach disorder has been aggravated by the Veteran's service-connected disabilities, to include any medications taken for these disabilities.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims, including the matter of whether new and material evidence has been received to reopen a claim for a cervical spine disability should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


